DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Drawings
The drawings are objected to because figures 2, 3, and 8-10 do not include suitable descriptive legends.  Suitable descriptive legends are required for at least most of the numbered elements in figures 2, 3, and 8-10 as submitted on 25 June 2019 as per 37 CFR 1.84(o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deterministic window must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Objections
Claim 1 is objected to because of the following informalities:  “remove data at least one data access request”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 1, 10, and 17 include “the second data access request sequence generated by the system module to provide consistent data access request execution latency”.  Pages 16 and 17 of the specification discuss reorganizing pending DARs or moving pending DARs between caches.  However, the specification is silent as to how to determine how to generate the second data access request sequence.  Claims 2-9, 
Claim 1 includes the limitation “determining a namespace corresponding with the first cache is unavailable to enter a deterministic window based on data access request execution latency inconsistency predicted by the system module”.  Claim 10 includes the limitation “the system module determining a namespace is unavailable to enter a deterministic window based on data access request execution latency inconsistency predicted by the system module”.  Claim 17 includes the limitation “determining a namespace corresponding with the first cache is unavailable to enter a deterministic window based on data access request execution latency inconsistency predicted by the system module”.  These limitations are not supported by the specification as originally filed.  Page 17, lines 21-26 of the specification does disclose:
In an operational example of routine 300, step 312 occurs while a host enters a deterministic window for at least one queue, namespace, or data storage device that is enabled by the proactive DAR sequence alteration of the cache strategy. That is, a queue that otherwise would not be eligible for a deterministic window due to inconsistent DAR execution latency can enter a deterministic window as a result of the cache strategy prescribed proactive action(s).

However, this disclosure does not disclose these limitations.
Based on the specification’s disclosure, there are at least two possible embodiments: one where a default cache strategy is checked whether it meets deterministic window requirements and if not, the sequence alteration is applied and another where the sequence alteration is always applied.  Only the first of these embodiments would meet the claim limitations, but both would fall within the disclosure 

Response to Arguments
Applicant's arguments, see page 13, filed 21 December 2020, with respect to the drawings have been fully considered but they are not persuasive. Some of the identified issues have been resolved, but other still remain as explained above.
Applicant’s arguments, see page 13, filed 21 December 2020, with respect to the specification objections have been fully considered and are persuasive.  The objections of the specification have been withdrawn.
Applicant's arguments, see pages 14-15, filed 21 December 2020, with respect to the 112(a) rejections have been fully considered but they are not persuasive.  With the newly added claim limitations, Applicant has overcome the enablement rejection.  However, the specification still does not provide written description support for the claimed invention.  The specification is silent as to which requests are moved or removed.  Trying to decide which requests to move or remove is at least as complex as 2-d bin packing, since the problem is equivalent to 2-d bin packing when the time for each request is independent of the order where one dimension is the time and the other dimension is the cache space.  Since 2-d bin packing is np-complete, some form of heuristics are needed to effectively solve the problem, which is especially true here given the number of requests and the tight timelines involved.  Applicant has not provided any heuristics or algorithms they used to determine which requests are moved 
Applicant’s arguments, see page 16, filed 21 December 2020, with respect to the indefinite rejection, have been fully considered and are persuasive.  The indefinite rejection has been withdrawn.
Applicant’s arguments, see pages 16-18, filed 21 December 2020, with respect to the obviousness rejections, have been fully considered and are persuasive.  The obviousness rejections have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Iwasaki (US 2011/0179222) teaches predicting wait times for a memory bus.  Gupta (US 2014/0032803) teaches reorganizing a queue based on a minimum latency.  The other art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moss (US 2020/0409874) and Shaw (US 2020/0409561) both teach closely related inventions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        15 January 2021